    Case: 1:19-cv-08414 Document #: 53 Filed: 08/17/21 Page 1 of 4 PageID #:384



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Melinda Lange, as Power of Attorney for       )
both Cassie Armstrong and Janice              )
Armstrong,                                    )
                             Plaintiffs,      )
                                              )
               v.                             )       Case No. 19-cv-008414
                                              )
Owners Insurance Company d/b/a                )       Judge Sharon Johnson Coleman
Auto-Owners Insurance,                        )
                                              )
                              Defendant.      )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff, Melinda Lange, as Power of Attorney for both Cassie Armstrong and Janice

Armstrong (the “Armstrongs”), filed a four count Complaint against Defendant Auto-Owners

Insurance (“Auto-Owners”) stemming from an insurance coverage dispute. The parties have filed

cross-motions for summary judgment [41, 43]. For the reasons stated below, Plaintiff’s motion is

denied, and Defendant’s motion is granted.

Background

       On December 25, 2017, the Armstrongs were severely injured in a car accident when their

vehicle was struck by a vehicle driven by Savaughn Strickland. Strickland crossed over into

oncoming traffic causing a head-on collision with the Armstrongs’ vehicle. The vehicle driven by

Strickland was owned by Douglas Duffy and insured by Auto Club Insurance Association (“AAA”).

Duffy was listed as the sole named insured under the policy. The policy provided Bodily Injury

Liability Coverage limits in the amount of $100,000.00 for each person, and $300,000.00, per

occurrence.

       At the time of the accident, Janice Armstrong and her vehicle were insured under a policy

issued by Defendant Auto-Owner (the “Policy”), which provided Bodily Injury Liability Coverage
     Case: 1:19-cv-08414 Document #: 53 Filed: 08/17/21 Page 2 of 4 PageID #:385



limits in the amount of $100,000.00 for each person, and $300,000.00, per occurrence, as well as

corresponding uninsured coverage limits in the same amounts.

        On February 28, 2019, AAA, filed suit in state court for declaratory judgment against

Strickland. On January 3, 2020, the court issued an order of declaratory judgment in AAA’s favor

denying coverage for any claims asserted against Strickland. Following the accident, AAA and the

Armstrongs entered a settlement agreement. Under the settlement agreement, AAA agreed to pay

the policy limits as to the Defendant Duffy. As such, AAA compensated Janice Armstrong

$100,000.00 and Cassie Armstrong $100,000.00.

        In December 2019, Plaintiff brought this insurance coverage action. Both parties now move

for summary judgment.

Legal Standard

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). A

genuine dispute as to any material fact exists if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.

Ct. 2505, 2510, 91 L.Ed. 2d 202 (1986). When determining whether a genuine issue of material fact

exists, the Court must view the evidence and draw all reasonable inferences in favor of the

nonmoving party. Id. at 255; Hackett v. City of South Bend, 956 F.3d 504, 507 (7th Cir. 2020). After “a

properly supported motion for summary judgment is made, the adverse party ‘must set forth specific

facts showing that there is a genuine issue for trial.’” Anderson, 477 U.S. at 255 (quotation omitted).

Discussion




                                                   2
     Case: 1:19-cv-08414 Document #: 53 Filed: 08/17/21 Page 3 of 4 PageID #:386



         The crux of the disagreement between Plaintiff and Defendant revolves around whether

uninsured motorist coverage under the Auto-Owner’s policy is available to the Armstrongs. 1 Under

Illinois law, Insurance policies are contracts and therefore courts apply the same rules of

interpretation that govern the interpretation of contracts. Continental Cas. Co. v. Howard Hoffman and

Associates, 2011 Ill. App. 100957, ¶ 29 (1st Dist. 2011).

         [W]hen construing the language of an insurance policy, the court’s primary objective
         is to determine and effectuate the parties' intentions as expressed in their written
         agreement. If the terms in the policy are ‘clear and unambiguous,’ they must be
         given their plain and ordinary meaning. If the terms are ambiguous, meaning that
         they are susceptible to more than one reasonable interpretation, they will be
         construed strictly against the insurer. The court will interpret the policy as a whole,
         considering the type of insurance purchased, the nature of the risks involved, and the
         purpose of the contract. Limiting provisions in the policy are construed liberally in
         favor of the insured and against the insurer.

Erie Insurance Exchange v. Triana, 398 Ill. App. 3d 365, 368 (1st Dist. 2010) (citing Pekin Insurance Co. v.

Estate of Goben, 303 Ill. App. 3d 639, 642 (5th Dist. 1999)). To determine whether an ambiguity

exists between terms of an insurance policy, the court must ask “whether the provision is subject to

more than one reasonable interpretation, not whether other possibilities can be suggested.” Triana,

398 Ill. App. 3d at 368.

The Policy, in relevant part, states:

         We will pay compensatory damages, including but not limited to loss of consortium,
         any person is legally entitled to recover from the owner or operator of an uninsured
         automobile because of bodily injury sustained by an injured person while occupying
         an automobile that is covered by … the policy[.]

(Dkt. 1, Ex. 1, at 34.)

The Policy defines uninsured automobile as the following:

         [A]n automobile: (1) to which no bodily injury liability bond or liability insurance
         policy applies: (a) at the time of the occurrence ; or (b) in at least the minimum limits
         of liability required by the Illinois Safety Responsibility Law; … [or] (3) insured by a
         company that has issued a successful written denial of coverage.

1 The Court need not address Plaintiff’s underinsured motorist claims because they were abandoned in Plaintiff’s
response to Defendant’s motion for summary judgment.

                                                           3
        Case: 1:19-cv-08414 Document #: 53 Filed: 08/17/21 Page 4 of 4 PageID #:387



(Id.)

          Here, Plaintiff argues that Strickland meets the definition of an uninsured motorist. While it

may be true that Strickland himself was uninsured by AAA, this is irrelevant to a determination of

whether the Armstrongs are entitled to uninsured motorist coverage. The uninsured motorist

coverage section of the Policy states that Auto-Owners will pay compensatory damages to any

person “legally entitled to recover from the owner or operator of an uninsured automobile[.]” (Id.)

Based on the Policy, it is clear that uninsured motorist coverage will only apply when there is an

uninsured automobile involved. Because uninsured motorist coverage will only apply if the vehicle

driven by Strickland was uninsured, the Court turns to the definition of uninsured automobile

contained in the Policy.

          Relying on section (3) of the Policy, Plaintiff asserts that the vehicle driven by Strickland was

uninsured because AAA issued a successful written denial of coverage by obtaining a declaratory

judgment against Strickland. The Court disagrees. A plain reading of the Policy indicates that the

successful written denial of coverage relates to the automobile, not to the operator of the vehicle.

Thus, the declaratory judgment against Strickland does not make the vehicle driven by Strickland

uninsured at the time of the accident. Because the vehicle driven by Strickland was insured at the

time of the accident, the Court grants Defendant’s motion for summary seeking a declaration that

no uninsured motorist coverage is available to the Armstrongs.

Conclusion

          For the reasons stated above, Defendant’s motion for summary judgment [41] is

GRANTED and Plaintiff’s cross motion for summary judgment [43] is DENIED.

IT IS SO ORDERED.

Date: 8/17/2021
                                                  Entered: _____________________________
                                                           SHARON JOHNSON COLEMAN
                                                           United States District Judge
                                                      4
